ITEMID: 001-4989
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: VAHTERA v. FINLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Antonio Pastor Ridruejo
TEXT: The applicant is a Finnish citizen, born in 1957 and living in Hyvinkää, Finland. He is represented before the Court by Mr Jarkko Jaatela, a lawyer practising in Helsinki
A.
The facts of the case, as submitted by the parties, may be summarised as follows.
In April 1992 A bought the share capital of a company in which B and C also came to work. The applicant had no official function in the company, but it appears that in certain matters he acted as an adviser.
On 1 June 1992 the company applied for a company credit card. This was granted on 4 June 1992, inter alia, on the condition that the card was not to be used to pay for the personal purchases of the cardholder. The credit-card company, however, closed the account on 15 July 1992 as by then the card had been used for purchases worth 104,568.30 Finnish marks (FIM) that allegedly had no connection with the business activities of the company.
On the basis of these alleged irregularities the police commenced an investigation into the activities of A, B and C. A was interrogated by the police from 21 to 24 September 1992 and on 19 and 28 October 1992. It appeared that the irregularities related in particular to a trip to Thailand, involving A, B and C as well as the applicant, and to a car rental. During the police interrogations A repeatedly incriminated the applicant who was not at that moment under investigation. It appears that also B and C incriminated the applicant in their statements to the police.
Following the police investigations charges of fraud were brought against A, B and C. By judgment of 13 January 1993 A and B were found guilty of the charges brought against them by the Helsinki City Court (raastuvanoikeus, rådstuvurätt; as from 1 December 1993 the Helsinki District Court, käräjäoikeus, tingsrätt). By judgment of 2 June 1993 the same court convicted C for similar offences. The applicant did not in any way participate in these proceedings.
It appears that the police also commenced an investigation into the applicant’s activities vis-à-vis the credit card fraud. He was interrogated for the first time on 15 June 1993, but denied all charges and any personal involvement. The reports of the police investigations concerning A, B and C were presented to the applicant during this investigation.
Court proceedings against the applicant opened on 13 October 1993 in the Helsinki District Court where he was charged with having committed two frauds, together with A, B and C, in connection with the trip to Thailand and a fraud in connection with the car rental. It appears that the prosecution intended to rely on the statements made by A, B and C during their own trials, whereas the applicant called A to testify. During his testimony before the District Court on 13 October 1993 A withdrew his previous statements concerning the involvement of the applicant in the frauds and stated that the applicant had not been involved in them. Confronted with his previous statements made in connection with his own trial A maintained, primarily, that, because of his excessive use of alcohol at that time, he had been in a bad physical condition during his detention and that he had not read the documents carefully enough.
Following the examination of A, and after the applicant had had the opportunity to comment thereon, the prosecutor requested an adjournment in order to call B and C to testify. The case was accordingly adjourned until 7 December 1993.
The trial continued on 7 December 1993 when the prosecution announced that it had not been possible to call B and C. In these circumstances the applicant requested the District Court to reject as evidence B’s and C’s previous statements made during their own trials since he had had no possibility of challenging that evidence. Furthermore, he stated that if the prosecutor wanted to rely on their statements, they should be heard in this trial. It appears that the District Court dismissed the request and pronounced its judgment on the basis of the available material. In its judgment of 7 December 1993 the District Court stated, inter alia, the following:
(translation from Finnish)
“Imputed Offences
Point 1
[The applicant] has, on 4 June 1992, in complicity with ... A, B and C and in order to gain unjust benefit, by concealing their inability and unwillingness to pay debts, deceived [the credit-card company] to induce it to grant a credit card to [the company] ..., A acting as representative of [the company]. By using the credit card between 9 June and 15 July 1992 for purchases worth FIM 104,568.30, they have caused loss to [the credit-card company].
...
Point 2
[The applicant] has, on 25 June 1992, in complicity with ... A, B and C and in order to gain unjust benefit, by concealing their inability and unwillingness to pay debts, deceived [the travel agency] to obtain four tickets to Thailand worth FIM 17,180, C acting as representative of [the company]. By failing to pay for the tickets, they have caused loss to [the travel agency].
Point 3
[The applicant] has, on 3 August 1992, in Helsinki, in complicity with another person and in order to gain unjust benefit, deceived [the car rental company] to obtain delivery of [a car] on the basis of a car rental contract valid until 17 August 1992, by falsely representing him as representative of [the company]. By failing to return the car, he has caused loss to [the car rental company].
